DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (EP 2233320, of record).
As best depicted in Figure 1, Takahashi is directed to a tire construction comprising a carcass 2, a tread 5, and a belt layer 3b, wherein (a) claimed distance A is the combination of SH and half a rim diameter (7.5 inches or 126.75 mm), (b) claimed distance B corresponds with distance TD, (c) claimed distance C is approximately equal to the sum of distance CSH and half a rim diameter, and (d) claimed distance D corresponds with distance BD.  Thus, in Example 4 of Table 1-1, X equals 5 mm/(114 mm + 126.75 mm) or 2.1% and Y equals 9 mm/(127 mm + 126.75 mm) or 3.5%.  More particularly, when X =2.1%, the claims are satisfied when Y is less than approximately 12.8% and such is the case as detailed above.
Lastly, regarding claim 1, a resin component or additive would be present in the composition of belt layer 3b and as such, layer 3b can be fairly viewed as “a resin layer”.
With respect to claim 2, the Conventional Example includes distance BD of 7 mm and such results in a ratio of 7 mm/(114 mm + 126.75 mm) or 2.9%.   
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 19, 2022